Scott, J.
That a statute of limitations is unconstitutional, is a novel doctrine, and we see no good reason to justify the innovation. The statute has no reference to the nature, the construction, or the validity of contracts; nor to the rights and obligations of parties arising out of them. It never destroys the right, but only prescribes the time in which that right may be enforced; and after the lapse of the time mentioned, it withholds the remedy (1).
Blackford, J., being a party in the cause, gave no opinion.

Per Curiam.

The judgment .is reversed, and the proceedings on the issues are set aside, with costs. Cause remanded to the Circuit Court, with directions to permit the plaintiff to withdraw his demurrer, and reply to the plea of the statute of limitations.

 Statutes of limitations relate to the remedies which are furnished in the Courts. They rather establish, that certain circumstances shall amount to evidence that a contract has been performed, than dispense with its performance. If, in a state where six years may be pleaded in bar to an action of assumpsit, a law should pass declaring that contracts already in existence, not barred by the statute, should be construed to be within it, there could be little doubt of its unconstitutionality. Per Marshall, C. J. Sturgesv. Crowninshield, 4 Wheat. Rep. 207.
The statute of limitations is founded on the presumption that the debt is paid, bat the evidence of payment lost. Its object, therefore, is not to impair the contract, but merely to supply a deficieucy of evidence. Hence it is, that, in assumpsit, an acknowledgment, within the time limited, of the existence of the debt, takes the case out of the statute: the statutory presumption of payment being thus destroyed.